OFFICE   OF THE ATTORNEY        GENERAL   OF TEXAS
                              AUSTIN




            John :j. tidd, Jr.
hssiatant  Iiireotor and hotuarg
Teacher Retirement System of Texan
Auf~Cin, Texas
D4ar Sir:




          Vie have reoeived
WhiQh we quote in part as




                                         0 written contraat
                                         triot that oalled
                                        September 5, 1939.
                                        r under the con-



                          gaily proper If the Roard
                          son referred  to abpve would
                         or prior servioe,  provided
                      to serve as a teacher in the
     196143,    1942-49, and 1943-44 school years?
           “If your answer to the above questiC$ is
     in the affitc,atlve, what is the last data on
     whioh a perron may aeaum a bona fide wxi%ten
     ocntraet and bar oonsidered as having beooma a
     teechsr within the period allowed in tijaOtiO!l?I,
     Subseotion 5 of the TMoher RetireaienQ Law?”
Honorable     John 2. audd, Jr.,   Fege 2


            Seo:lon 3, Subsection 5 o? the Teacher Retirement
Law (Artlole    2922-1, Vernon’s motets%  Civil Statutes,  reads
es iollowa:
              “( 5) Anyone who has taught In the State o?
        Texas in aocordanoe with the tents o? this Aot,
        but who Is not in servloe during the year in
        whloh the kat beoomea e??eotlve,     shall,  l? ho
        beoomes a teacher within two (2) years o? the
        date on which this Agt becomes e??ectlve,      anl l?
        he oontlnues as such ?or a period of iive (5)
        oonseouflvt   years, be entitled  to receive   oredit
        and resulting   benefits ?or prlor-servloe    es pro-
        vide% for in this Aot.qf
           In our Opinion Xo. O-646 it was held that three
dates were o? lmportanoe In oonstrulng the Teeohrr Retlre-
ment Law; that la, June 9, 1937, the date upon whloh the
Aot as an enactment o? the Legislature   became eifeotive;
July 1, 1937, the date o? establfshment   of the Teaoher Ee-
tirement System; and September 1, 1937, the date o? the be-
glnnlng of the first  sahool year and upon whloh oertaln
provisions  o? the Aet beoame operetive.   It was also held In
Opinion 80. O-646 that the date referred to in Seotlon 3,
Subsection 5, by the language, “the date on whloh this Agt
beoomes eifeotlve,”  was June 9, 1937.   Thus, two years fro5
that date would be June 9, i339.
           The hat make8 provisions   un%~erwhloh a member may
claim oredlt ?or prior service.     Subseotion 1 of Seotion 3
reads as r0ima:
               “( 1) al persons who are teaahere on the
        date as of which the Xetlrsment Spatam ie estab-
        lished ehall beoane members as o? that date es
        a oondltlon    o? their employment unless within a
        period or ninety (90) days aiter September 1,
        1937, any suoh teacher shell file with the 3tate
        Board o? Trustees     on a form preecrfbe% by suoh
        Board, a notice o? his eleotlon      not to be cover-
        ed in the membership o? the System end a duly
        executed waiver o? all prsaent and prospective
        beneiits    which would otherwise inure to him on
        soaount o? hls participation     in the Retlrment
        System. *
             :‘ubeection   1 o? se&Ion   4 provides   as follower
Honoreblo   John S. i7udd, Jr. ,Rege 3


            “(1) Rn%er suoh rulee end regulations     as
      the Ztate Tioard o? Trustees ahall adopt eeoh
      Person who was a teacher,    as defined in this
      ;iot, at any time during the year lsiraedietelg
      preoedlng the eetablishment    of the System, an%
      who beoorsss a member during the first    year of
      the Systenz, and who beoomes a member during
      the first   year of operation of the Retirement
      System,   or who 1s a member at the beginning of
      the sohool year 19374938,     shall file a dstail-
      ed stotaent    of all Taxes servloe,   as a teacher,
      rendered by him prior to the dete of establish-
      ment of the Retirement Sylrteaa for which he
      olalma oredit.W
           The Leglslnture   realize% that Baas persons who
would otherwise be eligible    for participation    in the Teaaher
Retlr&vent System would not be in rervloe during the first
yser of operation of the System, and would thereby not be
entitled  to reoelve oredit for prior     servioe.   It, therefore,
pessed Seetlon 3(5) whloh, In effeot,      provides that one who
has taught in acoordenoe with the terms a? the Aot but who
was not in servloe during the gear In which the Aet beoeme
effeotlve  would be entitled   to reeelve prior servloe oredlt
l? he beoame e teaaher withln two years of the e??eatlve
date of the Aot, an% oontinues aa suoh for five oonseautlve
years.
            Endor the facts eubmltted to us, the lndlvl%ual
in queetion   wa8 not in serrloe     during the year preoeding
the establlsbment    of the system or the flrat        or seoond year
after such establlstient.       He  seoured   a  aontraot   on July kl,
1939, more than two years after the effeotive           date of the
Act.  Ydetherefore      believe that he does not 00814within the
terms of Section   315)    so ~1s to be ellglble    to reoelve   oredlt
for prior service.
           It Is our opinion, therefore,   that your question
should be answered in the negative,    an% it 1s so answered.
This render8 unneaessary an enawer to your eeoond question.